Order entered July 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01215-CV

PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS, LLC,
                    Appellants/Cross-Appellees

                                               V.

        HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee/Cross-Appellant

                                               V.

   SIERRA VERDE, LLC, PATRICK BOYCE, WILLIAM L. BRITAIN, AND JAMES
                          DONDERO, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-04005

                                           ORDER
       We GRANT Patrick Daugherty’s July 14, 2015 corrected unopposed second motion for

extension of time to file brief of cross-appellee and ORDER the brief be filed no later than July

30, 2015. In light of this extension, we extend by ten days the other briefing deadlines outlined

in our April 24, 2015 order and extended an additional thirty days by our June 9, 2015 order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE